DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 21-25 and 13-20 respectively of U.S. Patent No. 10,484,973. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 10,484,973 recites a method in a user equipment for transmitting SP CSI on a PUSCH (Claim 1, preamble), the method comprising:
Receiving a configuring message (Claim 1, …receiving a configuring message…), the configuring message configuring the user equipment with at least one SP CSI report configuration on the PUSCH (Claim 1, …the configuring message configuring the user equipment with at least one SP CSI report configuration on the PUSCH…), the SP CSI report configuration including at least one SP CSI report setting (Claim 1, …at least one SP CSI report configuration…; Claim 2, …wherein the at least one SP CSI report configuration includes a slot offset [setting]…), and the configuration message identifying a reporting periodicity (Claim 1, …the configuration message identifying a SP CSI reporting periodicity…);
Receiving control signaling identifying and activating the at least one SP CSI report configuration (Claim 1, …receiving physical layer control signaling identifying and activating the at least one SP CSI report configuration…); and
Transmitting a plurality of SP CSI reports (Claim 1, …transmitting a plurality SP CSI reports…), the reports being transmitted with the reporting periodicity (Claim 1, …the reports being transmitted with the SP CSI reporting periodicity…) and according to the physical layer control signaling and the configuring message (Claim 1, …according to the physical layer control signaling and the configuring message…).
Regarding claim 2, U.S. Patent No. 10,484,973 recites wherein the at least one SP CSI report setting includes a slot offset (Claim 2, …the at least one SP CSI report configuration includes a slot offset…).
Regarding claim 5, U.S. Patent No. 10,484,973 recites wherein the identifying and activating of the at least one SP CSI report configuration is further based on a radio network temporary identifier (Claim 3, …identifying and activating of the at least one SP CSI report configuration is further based on a SP radio network temporary identifier…).
Regarding claim 6, U.S. Patent No. 10,484,973 recites identifying and deactivating the at least one SP CSI report configuration (Claim 4, …identifying and deactivating the at least one SP CSI report configuration…).
Regarding claim 7, U.S. Patent No. 10,484,973 recites wherein at least one of the activating and deactivation of the at least one SP CSI report configuration is based on combination of bit fields in a DCI (Claim 5, …wherein at least one of the activating and deactivating of the at least one SP CSI report configuration is based on combination of bit fields in a DCI…).
Regarding claim 8, U.S. Patent No. 10,484,973 recites a user equipment for transmitting SP CSI on a PUSCH (Claim 21, preamble), the user equipment comprising:
Processing circuitry (Claim 21, ..processing circuitry…) configured to:
Receive a configuring message for configuring the user equipment with at least one SP CSI report configuration on the PUSCH (Claim 21, …receive a configuring message for configuring the user equipment with at least one SP CSI report configuration on the PUSCH…), the SP CSI report configuration including at least one SP CSI report setting (Claim 21, …SP CSI report configuration…; Claim 22, …the at least one SP CSI report configuration includes a slot offset [setting]…”), the configuring message identifying a reporting periodicity (Claims 21, …the configuring message identifying a SP CSI reporting periodicity…);
Receive physical layer control signaling for identifying and activating the at least one SP CSI report configuration (Claim 21, …receiving physical layer control signaling for identifying and activating the at least one SP CSI report configuration…); and
Transmit a plurality of SP CSI reports (Claims 21, …transmit a plurality of CSI reports…), the reports being transmitted with the reporting periodicity (Claim 21, …the reports being transmitted with the SP CSI reporting periodicity…) and according to the physical layer control signaling and the configuring message (Claim 21, …according to the physical layer control signaling and the configuring message…).
Regarding claim 9, U.S. Patent No. 10,484,973 recites wherein the at least one SP CSI report setting includes a slot offset (Claim 22, …wherein the at least one SP CSI report configuration includes a slot offset…).
Regarding claim 10, U.S. Patent No. 10,484,973 recites wherein the identifying and activating of the at least one SP CSI report configuration is further based on a radio network temporary identifier (Claim 23, …the identifying and activating of the at least one SP CSI report configuration is further based on a SP radio network temporary identifier…).
Regarding claim 11, U.S. Patent No. 10,484,973 recites identifying and deactivating the at least one SP CSI report configuration  (Claim 24, …identifying and deactivating the at least one SP CSI report configuration…).
Regarding claim 12, U.S. Patent No. 10,484,973 recites wherein at least one of the activating and deactivation of the at least one SP CSI report configuration is based on combination of bit fields in a DCI (Claim 25, …one of the activating and deactivation of the at leas tone SP CSI report configuration is based on combination of bit fields in a DCI…).
Regarding claim 13, U.S. Patent No. 10,484,973 recites a method in a base station for configuring SP CSI on a PUSCH (Claim 13, preamble), the method comprising:
Transmitting a configuring message to configure a user equipment with at least one SP CSI report configuration on the PUSCH (Claim 13, …transmitting a configuring message to configure a user equipment with at least one SP CSI report configuration on the PUSCH), the SP CSI report configuration including at least one SP CSI report setting (Claim 13, …SP CSI report configuration…; Claim 14, …SP CSI report configuration includes a slot offset [setting]…), and the configuration message identifying a SP CSI reporting periodicity (Claim 13, …the configuring message identifying a SP CSI reporting periodicity…);
Transmitting physical layer control signaling identifying and activating the at least one SP CSI report configuration (Claim 13, …transmitting physical layer control signaling identifying and activating the at least one SP CSI report configuration…); and
Receiving a plurality of SP CSI reports (Claim 13, …receiving a plurality of SP CSI reports…), the reports being transmitted with the periodicity (Claim 13, …reports being transmitted with the periodicity…) and according to the physical layer control signaling and the configuring message (Claim 13, …according to the physical layer control signaling and the configuring message…).
Regarding claim 14, U.S. Patent No. 10,484,973 recites wherein the at least one SP CSI report setting includes a slot offset (Claim 14, …the at least one SP CSI report configuration includes a slot offset…).
Regarding claim 15, U.S. Patent No. 10,484,973 recites wherein the at least one SP CSI report configuration includes at least one selected from a group consisting of (Claim 15, …selected form a group consisting of…):
At least one SP CSI report setting including a slot offset for each of the at least one SP CSI report configuration (Claim 15, …slot offset for each of the at least one SP CSI report configuration…); and
At least one SP CSI report setting including at least one of a resource for channel measurement and a resource for interference measurement (Claim 15, …resource for channel measurement and a resource for interference measurement…).
Regarding claim 16, U.S. Patent No. 10,484,973 recites wherein the identifying and activating of the at least one SP CSI report configuration is further based on a radio network temporary identifier (Claim 16, …identifying and activating of the at least one SP CSI report configuration is further based on a SP radio network temporary identifier…).
Regarding claim 17, U.S. Patent No. 10,484,973 recites causing the identification and deactivation of the at least one SP CSI configuration (Claim 17, …identification and deactivation of the at least one SP CSI configuration…).
Regarding claim 18, U.S. Patent No. 10,484,973 recites wherein at least one  of the activating and the deactivating of the at least one S CSI report configuration is based a combination of bit fields in DCI (Claim 18, …activating and deactivation of the at least one SP CSI report configuration is based a combination of bit fields in DCI…).
Regarding claim 19, U.S. Patent No. 10,484,973 recites wherein different components of a plurality of SP CSI reports are coded independently (Claim 19, …components of a plurality of SP CSI reports are coded independently…).
Regarding claim 20, U.S. Patent No. 10,484,973 recites wherein the physical layer control signaling indicates a slot offset between a slot carrying the physical layer control signaling and a slot carrying the at least one SP CSI report is transmitted (Claim 20, …physical layer control signaling indicates a slot offset between a slot carrying the physical layer control signaling and a slot on which the at least one SP CSI report is transmitted…).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the physical layer control signaling".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3 and 4, the prior art does not teach or adequately suggest a SP CSI report setting including a CSI feedback type (claim 3) and the SP CSI report setting including a frequency band over which the SP CSI is to be measured or reported (claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 1, 2022